United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-2366
                         ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                    Regina Lynn Leonard, also known as Gina

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Nebraska - Lincoln
                                  ____________

                            Submitted: January 18, 2013
                               Filed: April 8, 2013
                                 [Unpublished]
                                 ____________

Before LOKEN, MURPHY, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

      A jury convicted Regina Leonard of conspiring to distribute 500 or more grams
of methamphetamine between June 2005 and May 2010 in violation of 21 U.S.C.
§§ 841(a)(1) and 846. The district court1 sentenced her to 151 months in prison, the

      1
      The Hon. Richard G. Kopf, United States District Judge for the District of
Nebraska.
bottom of the advisory guidelines range of 151-188 months. Leonard appeals, arguing
her conviction was not based on sufficient evidence and the sentence is substantively
unreasonable. We affirm.

        1. At trial, nine cooperating witnesses testified pursuant to plea agreements
regarding Leonard’s purchases and sales of methamphetamine. Most described
purchasing small amounts of methamphetamine from Leonard on numerous occasions.
Several described selling her larger quantities and testified that in their experience the
only reason to purchase such quantities would be to resell all or a portion. One
testified that he purchased up to a quarter-pound of methamphetamine from Leonard
on several occasions. The witnesses consistently testified that their drug transactions
took place in the back bedroom of Leonard’s trailer home, where she kept a safe and
a scale, and that her home was equipped with security cameras monitoring the front
entry and other parts of the trailer.

       In addition to these cooperating witnesses, the government introduced
testimony by an undercover sheriff’s deputy that he attempted to purchase drugs from
Leonard in 2007 and was directed to another person who sold him methamphetamine;
evidence that Leonard was arrested for possession of methamphetamine and
possession of a pipe used to smoke methamphetamine in 2010, including a criminal
lab report stating the seized powder contained methamphetamine and the videotape
of interrogation in which Leonard admitted using methamphetamine and owning the
drugs and pipe; and an audio recording of a phone call Leonard made from jail after
the indictment in which Leonard and a friend discussed collecting drug debts, whether
she could avoid prosecution by cooperating, and who might have prompted the law
enforcement investigation.

       We conclude this evidence was more than sufficient for a reasonable jury to
find, beyond a reasonable doubt, (1) the existence of a conspiracy to distribute drugs,
(2) Leonard’s knowledge of the conspiracy, and (3) her intentional participation in the

                                           -2-
conspiracy. See United States v. Shakur, 691 F.3d 979, 989 (8th Cir. 2012), cert.
denied, -- U.S. --, No. 12-8516, 2013 WL 776543 (Mar. 4, 2013). We have frequently
upheld conspiracy convictions based on the testimony of cooperating witnesses,
whose credibility is for the jury to determine. See, e.g., United States v. Velazquez,
410 F.3d 1011, 1015-16 (8th Cir.), cert. denied, 546 U.S. 971 (2005). Here, there
were no material discrepancies in the testimony of the many cooperating witnesses,
and their accounts were corroborated by law enforcement officer testimony, physical
evidence, and Leonard’s admissions in recorded conversations. The evidence
demonstrated far more than the “isolated buyer-seller transaction that may fall short
of establishing a conspiracy to distribute.” United States v. Coleman, 525 F.3d 665,
666 (8th Cir. 2008). Viewing the sufficiency of the evidence de novo in the light most
favorable to the jury’s verdict, as we must, see United States v. Cox, 627 F.3d 1083,
1084-85 (8th Cir. 2010), we conclude the government introduced sufficient evidence
to convict Leonard of conspiring to distribute methamphetamine.

        2. Leonard next argues that her 151-month sentence is substantively
unreasonable. Consistent with the Probation Officer’s sentencing recommendation,
at sentencing Leonard requested a downward variance to the statutory minimum
sentence, 120 months, based on her long history of mental illnesses, including major
depressive disorder and borderline personality disorder, aggravated by more than
thirty years of drug abuse. Counsel noted that Leonard had done well during six
months of pretrial substance-abuse treatment, and that this was the first time she had
ever been taught “life skills to deal with” her mental disorders. After hearing
argument, the district court observed that, although Leonard’s success during her post-
arrest treatment was encouraging, it also demonstrated that “when she really wants to
control her behavior[,] she can, [which indicates that] her mental issues are not so
severe as perhaps she would like to portray them.” Likewise, the district court noted,
although major depressive disorder and bipolar disorder may mitigate the defendant’s
culpability, they also increase the likelihood of future offenses after her release. The



                                          -3-
district court concluded that Leonard’s history of mental illness “weighs both ways”
and “a sentence at the low end of the applicable range is appropriate.”

       Leonard argues the district court abused its discretion because her sentence at
the bottom of the advisory guidelines range is substantively unreasonable. Leonard’s
sentence within the guidelines range is presumptively reasonable on appeal. See
United States v. Cromwell, 645 F.3d 1020, 1022 (8th Cir. 2011). As in United States
v. Lee, 553 F.3d 598, 602 (8th Cir. 2009), “[w]e do not believe the reasons
[defendant] advanced . . . to support a more lenient sentence are sufficient to
overcome the district court’s wide discretion to select a sentence.” When the district
court has expressly considered the weight to give circumstances such as a defendant’s
mental disorders and history of substance abuse in applying the 18 U.S.C. § 3553(a)
sentencing factors, we do not reweigh those factors on appeal. See, e.g., United States
v. Ford, 705 F.3d 387, 388-89 (8th Cir. 2013). Here, there was no abuse of the district
court’s substantial sentencing discretion.

      The judgment of the district court is affirmed.
                     ______________________________




                                         -4-